Citation Nr: 0022237	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a left eye 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1965 
to November 1967.  He also had several years of unverified 
inactive service with the Army Reserves, which included a 
verified period of active duty training from December 30, 
1989, to January 19, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claim.

In his substantive appeal, the appellant requested a personal 
hearing before the Board at the RO.  Such a hearing was 
scheduled in June 2000, but he failed to report.  The hearing 
notification letter was sent to the latest address of record, 
as provided in the appellant's substantive appeal.  
Therefore, due process considerations have been satisfied.


FINDINGS OF FACT

1.  The appellant currently has diplopia of the left eye with 
upward gazing and ptosis. 

2.  During service, the appellant was treated for left eye 
infections and a corneal abrasion of the left eye.

3.  There is no competent medical evidence showing that the 
appellant's current left eye disorders and/or symptoms are 
related to disease or injury during service.

4.  The appellant's claim for service connection for 
residuals of a left eye infection is not plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of a left eye 
infection is not well grounded, and there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the appellant's contentions, his service medical 
records, VA outpatient records for treatment in 1992, and 
private medical records from Reinaldo Carreras, M.D. and Dr. 
Charles Payne, as well as magnetic resonance imaging reports 
dated in 1991 and 1992.  The evidence pertinent to the issue 
on appeal is discussed below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  Generally, the 
Board should consider only the evidence that is or may be 
favorable to the claim in deciding whether a claim is well 
grounded.  See Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered and generally a presumption of 
credibility attaches to that evidence in order to decide 
whether or not any VA claimant has sustained the claimant's 
burden of submitting a well-grounded claim under section 
5107(a)") (emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

In March 1992, the appellant filed a claim for service 
connection for multiple sclerosis and noted that he had been 
treated during service for a left eye infection.  It is 
unclear, at best, exactly for what condition he is seeking 
service connection, since he has not been specific in his 
statements.  In a September 1992 statement, it seems he was 
arguing that the left eye infection he was treated for during 
service was part of, or a symptom indicative of, the 
subsequently diagnosed multiple sclerosis.  However, the 
February 1995 rating decision on appeal also denied service 
connection for multiple sclerosis, and the appellant did not 
appeal that issue.  In his July 1995 notice of disagreement, 
he stated that he wanted to appeal the RO's decision 
concerning service connection for a left eye infection.  In 
his substantive appeal, he only stated that his "condition" 
was typical of a person who served outside a tropical area.

Assuming that the appellant is, in fact, seeking service 
connection for a left eye disorder, the service medical 
records from his period of active duty from 1965 to 1967 
showed that he was treated for dust in the left eye in 
September 1966, which was flushed with water; a corneal 
abrasion in September 1966, which "looked okay" by the 
following day; and conjunctivitis of the left eye in 
September 1967.  

The enlistment examination for the appellant's inactive 
service, dated in October 1981, showed that he denied having 
any eye trouble, and clinical evaluation of his eyes was 
normal, including 20/20 vision bilaterally.  On the Report of 
Medical History completed in July 1988, the appellant again 
denied having any eye trouble, and clinical evaluation of his 
eyes was normal, including 20/20 vision bilaterally.  On the 
Report of Medical History completed in April 1991, the 
appellant complained that he had or had had eye trouble, and 
it was noted that he had received treatment for chronic 
infections of the left eye in medical facilities in 1990.  
However, clinical evaluation of his eyes in April 1991 was 
normal, including 20/20 vision bilaterally.

The post-service private medical records show findings of 
ptosis of the left eye with palpation and diplopia of the 
left eye upon upward gazing.  These findings were noted in 
conjunction with an October 1991 neurological examination 
diagnosing multiple central nervous system lesions of unknown 
etiology, rule-out multiple sclerosis, rule-out vasculitis, 
Lyme's disease unlikely, embolic infarction of the heart 
unlikely.  Another physician subsequently concluded, in 1992, 
that the findings were consistent with multiple sclerosis.

Incurrence of a chronic left eye disorder during service is 
not factually shown.  Clearly the left eye conditions for 
which the appellant was treated in 1966 and 1967 were of an 
acute and transitory nature because he had no eye-related 
complaints during his separation examination, and clinical 
evaluation of his eyes in 1967 was normal, including 20/20 
vision bilaterally.  There were also no left eye 
abnormalities complained of or diagnosed upon inactive duty 
examinations in 1981 and 1988.  

The appellant's claim seems to be based upon the treatment 
for left eye infections while on active duty training in 
January 1990.  The fact that a disorder is labeled 
"chronic" does not necessarily mean that it is so.  
38 C.F.R. § 3.303(b) (1999).  Even accepting that the 
appellant did, in fact, have "chronic" eye infections while 
on active duty training from December 30, 1989, to 
January 19, 1990, it must be concluded that those infections 
resolved without any ascertainable residuals.  There is 
certainly no evidence of residuals in either the service 
medical records or the post-service medical records, in that 
no medical professional has identified any left eye symptom 
or disorder as related to or residual of prior eye infection.

The appellant has not, with specificity, stated exactly what 
is the nature of his claimed left eye disability.  The only 
left eye abnormalities noted after service (pain on gazing 
with the left eye, ptosis, and diplopia on upward gaze) were 
identified in the medical records in conjunction with 
diagnosis of his neurological disorder, ultimately shown to 
be multiple sclerosis.  See also Stedman's Medical Dictionary 
at 1583 (26th ed. 1995) (typical symptoms of multiple 
sclerosis include diplopia).  In other words, no left eye 
disorder, in and of itself, was diagnosed; rather, the 
findings as a whole, including the left eye abnormalities, 
were considered to be part of a neurological disorder, later 
diagnosed as multiple sclerosis.  Again, the appellant has 
not appealed the denial of service connection for multiple 
sclerosis. 

Diplopia is double vision.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6090; see also Stedman's at 489.  Ptosis is prolapse of 
an organ, in this case, the left eye with palpation.  
Stedman's at 1463.  These conditions were not present upon 
military examination in April 1991.  Clearly, if the 
appellant had been experiencing double vision, that would 
have been discovered upon examination of his eyes in April 
1991, which yielded findings of normal visual acuity.  It 
must be noted that the appellant reported to Dr. Payne in 
February 1992 that he had experienced no visual impairment 
prior to the acute neurological event in October 1991. 

Therefore, the appellant's left eye symptoms, according to 
his statements and the medical evidence, did not occur until 
October 1991 after he suffered a neurological event for which 
he has not been granted service connection.  He has not 
alleged any continuity of symptomatology between the in-
service treatment in 1990 and the eye abnormalities 
identified in October 1991, and he has in fact, denied such a 
history.  There is no medical evidence showing treatment for 
left eye complaints or symptoms between January 1990 (when 
the appellant was allegedly treated for eye infections during 
active duty training) and October 1991.  No medical 
professional has ever stated that any current abnormality of 
the left eye is in any manner related to the appellant's 
military service, including the treatment for an eye 
infection in 1990, or that any condition began during 
service.  

The appellant is not competent to diagnose any of his left 
eye symptoms as being related to his military service or 
prior eye infections.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has not alleged that any medical records exist that 
would show that a current left eye disability is related to 
service. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for residuals of a left eye infection is 
plausible, the claim must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for residuals of a left eye infection is 
denied.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 
- 8 -


- 7 -


